            Case 1:20-cr-00084-UNA Document 1 Filed 02/18/20 Page 1 of 12




ORIGINAL                                                                     FILED IN
                                                                                       oPE
                                                                                 . s.D.c.    N COURT
                                                                                          - Atlanta
                        IN THE UNITED STATES DISTRICT COURT
                                                                       8 202n
                       FOR THE NORTHERN DISTRICT OF GEORGIAJA Es N
                                                           ay:    . HATTEN,
                                 ATLANTA DIVISION                           Cierk
                                                                                       Deputy Clerk
      UNITED STATES OF AMERICA

             V.                                           Criminal Indictment

      ARDEN MCCANN,
          a/k/a RCQueen,                                  No 1:20—CR —084
                                                          UNDER SEAL
          a/k/a DRXanax,
          a/k/a Xanaxlabs,
          a/k/a Pasitheas,
          a/k/a TheMailMan,
          a/k/a WhiteYello;VGreen,
          a/k/a XanaxBlotters.


   THE GRAND JURY CHARGES THAT:

                              BACKGROUND TO COUNTS 1-3


      1. The substance 3,4-dichloro-N[2-(dimethylamino)cyclohexyl]-N-methylbenzamide

   is commonly known as U-47700, and shall be referred to as "U-47700" throughout this

   Indictment. It is a Schedule I Controlled Substance as of November 14, 2016. Prior to that

   date, it was a Controlled Substance Analogue, as defined in Title 21, United States Code,

   Section 802(32).

      2. The substance N-(1-phenethylpiperidin-4-y1)-N-phenylfuran-2-carboxamide is

   commonly known as furanyl fentanyl, and shall be referred to as "furanyl fentanyl"

   throughout this Indictment. It is a Schedule I Controlled Substance as of November 29,

   2016 and an analogue of fentanyl (N-phenyl-1\141-(2-phenylethyl)-4-piperidinyl]

   propanamide). Prior to that date, it was a Controlled Substance Analogue, as defined in

   Title 21, United States Code, Section 802(32).
         Case 1:20-cr-00084-UNA Document 1 Filed 02/18/20 Page 2 of 12




   3. The substance N-(4-fluoropheny1)-N-(1-phenethylpiperidin-4-yl)isobutyramide is

commonly known as 4-fluoroisobutyryl fentanyl or 4-FIBF, and shall be referred to as "4-

FIBF" throughout this Indictment. It is a Schedule I Controlled Substance as of May 3,

2017 and an analogue of fentanyl (N-phenyl-N41-(2-phenylethyl)-4-piperidinyl]

propanamide). Prior to that date, it was a Controlled Substance Analogue, as defined in

Title 21, United States Code, Section 802(32).

   4. The substance N-(1-phenethylpiperidin-4-y1)-N-phenylacrylamide is commonly

known as acryl fentanyl, and shall be referred to as "acryl fentanyl" throughout this

Indictment. It is a Schedule I Controlled Substance as of July 14, 2017 and an analogue of

fentanyl (N-phenyl-N41-(2-phenylethyl)-4-piperidinyl] propanamide). Prior to that date,

it was a Controlled Substance Analogue, as defined in Title 21, United States Code,

Section 802(32).

   5. The substance 2-methoxy-N-(1-phenethylpiperidin-4-y1)-N-phenylacetamide is

commonly known as methoxyacetyl fentanyl, and shall be referred to as "methoxyacetyl

fentanyl" throughout this Indictment. It is a Schedule I Controlled Substance as of

October 26, 2017 and an analogue of fentanyl (N-phenyl-N11-(2-phenylethyl)-4-

piperidinyl] propanamide). Prior to that date, it was a Controlled Substance Analogue,

as defined in Title 21, United States Code, Section 802(32).

                                       Count One

   Beginning on a date unknown to the Grand Jury, but at least as of on or about

November 2015, and continuing thereafter up to and including the date of this

Indictment, in the Northern District of Georgia, and elsewhere, the defendant,
                           ARDEN MCCANN,
                                  a/ k/ a RCQueen,
                                             2
         Case 1:20-cr-00084-UNA Document 1 Filed 02/18/20 Page 3 of 12




                                   a/ k/ a DRXanax,
                                   a/ k/ a Xanaxlabs,
                                   a/ k/ a Pasitheas,
                                   a/ k/ a TheMailMan,
                                   a/ k/ a WhiteYellowGreen,
                                   a/ k/ a XanaxBlotters,
did knowingly and willfully combine, conspire, confederate, agree, and have a tacit

understanding with other persons, known and unknown to the Grand Jury, to violate

Title 21, United States Code, Section 841(a)(1), that is, to knowingly and intentionally

possess with the intent to distribute a controlled substance and a controlled substance

analogue;

   a) Said conspiracy involving the following controlled substances: at least 400 grams

       of a mixture and substance containing a detectable amount of fentanyl, a

      Scheduled II controlled substance; a mixture and substance containing a

       detectable amount of alprazolam, a Schedule IV controlled substance; a mixture

      and substance containing a detectable amount of U-47700, a Schedule I

      controlled substance; at least 100 grams of a mixture and substance containing a

       detectable amount of carfentanil, a Schedule II controlled substance and an

      analogue of fentanyl (N-phenyl-N- 1-(2-phenylethyl)-4-piperidinyl]

      propanamide); at least 100 grams of a mixture and substance containing a

      detectable amount of furanyl fentanyl, a Schedule I controlled substance and an

      analogue of fentanyl (N-phenyl-N41-(2-phenylethyl)-4-piperidinyl]

      propanamide); and at least 100 grams of a mixture and substance containing a

      detectable amount of 4-FIBF, a Schedule I controlled substance and an analogue

      of fentanyl (N-phenyl-N41-(2-phenylethyl)-4-piperidinyl] propanamide),



                                            3
         Case 1:20-cr-00084-UNA Document 1 Filed 02/18/20 Page 4 of 12




       pursuant to Title 21, United States Code, Sections 841(b)(1)(A), 841(b)(1)(C), and
      841(b)(2); and
   b) Said conspiracy involving the following controlled substance analogues, as
      defined in Title 21, United States Code, Section 802(32), that were intended for
      human consumption and are treated as a controlled substance in Schedule I of
      the Controlled Substances Act: a mixture and substance containing a detectable
      amount of U-47700; at least 100 grams of a mixture and substance containing a
      detectable amount of furanyl fentanyl, an analogue of fentanyl (N-phenyl-N-[1-
      (2-phenylethyl)-4-piperidinyl] propanamide); at least 100 grams of a mixture and
      substance containing a detectable amount of 4-FIBF, an analogue of fentanyl (N-
      phenyl-N41-(2-phenylethyl)-4-piperidinyl] propanamide); at least 100 grams of a
      mixture and substance containing a detectable amount of acryl fentanyl, an
      analogue of fentanyl (N-phenyl-N- 1-(2-phenylethyl)-4-piperidinyl]
      propanamide); and at least 100 grams of a mixture and substance containing a
      detectable amount of methoxyacetyl fentanyl, an analogue of fentanyl (N-
      phenyl-N11-(2-phenylethyl)-4-piperidinyl] propanamide), pursuant to Title 21,
      United States Code, Sections 813, 841(b)(1)(A), and 841(b)(1)(C).
   All in violation of Title 21, United States Code, Section 846.


                                       Count Two

   Beginning on a date unknown to the Grand Jury, but at least as of on or about
November 2015, and continuing thereafter up to and including the date of this
Indictment, in the Northern District of Georgia, Canada, and China, and elsewhere, the
defendant,
                                             4
         Case 1:20-cr-00084-UNA Document 1 Filed 02/18/20 Page 5 of 12




                              ARDEN MCCANN,
                                  a/k/a RCQueen,
                                  a/ k/ a DRXanax,
                                  a/k/a Xanaxlabs,
                                  a/ k/ a Pasitheas,
                                  a/ k/ a TheMailMan,
                                  a/ k/ a WhiteYellowGreen,
                                  a/ k/ a XanaxBlotters,
and others known and unknown to the Grand Jury, did knowingly combine, conspire,

confederate, agree, and have a tacit understanding to violate Title 21, United States

Code, Sections 952(a), 952(b), and 960(a)(1), that is, to knowingly and intentionally

import a controlled substance and a nonnarcotic controlled substance in Schedule IV

into the United States from Canada and China, a place outside the United States;

   a) Said conspiracy involving the following controlled substances: at least 400 grams

       of a mixture and substance containing a detectable amount of fentanyl, a

      Scheduled II controlled substance; a mixture and substance containing a

      detectable amount of U-47700, a Schedule I controlled substance; at least 100

      grams of a mixture and substance containing a detectable amount of carfentanil,

      a Schedule II controlled substance and an analogue of fentanyl (N-phenyl-N41-

      (2-phenylethyl)-4-piperidinyl] propanamide); at least 100 grams of a mixture and

      substance containing a detectable amount of furanyl fentanyl, a Schedule I

      controlled substance and an analogue of fentanyl (N-phenyl-N41-(2-

      phenylethyl)-4-piperidinyl] propanamide); and at least 100 grams of a mixture

      and substance containing a detectable amount of 4-FIBF, a Schedule I controlled

      substance and an analogue of fentanyl (N-phenyl-N41-(2-phenylethyl)-4-

      piperidinyl] propanamide), pursuant to Title 21, United States Code, Sections

      960(b)(1) and (b)(3);
                                            5
         Case 1:20-cr-00084-UNA Document 1 Filed 02/18/20 Page 6 of 12




    b) Said conspiracy involving the following controlled substance analogues, as

       defined in Title 21, United States Code, Section 802(32), that were intended for

       human consumption and are treated as a controlled substance in Schedule I of

       the Controlled Substances Act: a mixture and substance containing a detectable

       amount of U-47700; at least 100 grams of a mixture and substance containing a

       detectable amount of furanyl fentanyl, an analogue of fentanyl (N-phenyl-N41-

       (2-phenylethyl)-4-piperidinyl] propanamide); at least 100 grams of a mixture and

       substance containing a detectable amount of 4-FIBF, an analogue of fentanyl (N-

       phenyl-N-[1-(2-phenylethyl)-4-piperidinyl] propanamide); at least 100 grams of a

       mixture and substance containing a detectable amount of acryl fentanyl, an

       analogue of fentanyl (N-phenyl-N41-(2-phenylethyl)-4-piperidinyl]

       propanamide); and at least 100 grams of a mixture and substance containing a

       detectable amount of methoxyacetyl fentanyl, an analogue of fentanyl (N-

       phenyl-N41-(2-phenylethyl)-4-piperidinyl] propanamide), pursuant to Title 21,

       United States Code, Sections 813, 960(b)(1), and 960(b)(3); and

   c) Said conspiracy involving a mixture and substance containing a detectable

      amount of alprazolam, a Schedule IV nonnarcotic controlled substance, pursuant

      to Title 21, United States Code, Sections 960(b)(6) and 841(b)(2).

   All in violation of Title 21, United States Code, Section 963.


                                       Count Three

   Beginning on a date unknown to the Grand Jury, but at least as of on or about

November 2015, and continuing thereafter up to and including the date of this


                                             6
         Case 1:20-cr-00084-UNA Document 1 Filed 02/18/20 Page 7 of 12




Indictment, in the Northern District of Georgia, Canada, and China, and elsewhere, the

defendant,
                            ARDEN MCCANN,
                                a/ k/ a RCQueen,
                                a/ k/ a DRXanax,
                                a/k/a Xanaxlabs,
                                a/k/ a Pasitheas,
                                a/ k/ a TheMailMan,
                                a/ k/ a WhiteYellowGreen,
                                a/ k/ a XanaxBlotters,
and others known and unknown to the Grand Jury, did knowingly and intentionally

combine, conspire, confederate, agree, and have a tacit understanding to violate Title 21,

United States Code, Section 959, that is, to knowingly and intentionally distribute a

controlled substance;

   a) Said conspiracy involving the following controlled substances: at least 400 grams

      of a mixture and substance containing a detectable amount of fentanyl, a

      Scheduled II controlled substance; a mixture and substance containing a

      detectable amount of U-47700, a Schedule I controlled substance; at least 100

      grams of a mixture and substance containing a detectable amount of carfentanil,

      a Schedule II controlled substance and an analogue of fentanyl (N-phenyl-N41-

      (2-phenylethyl)-4-piperidinyl] propanamide); at least 100 grams of a mixture and

      substance containing a detectable amount of furanyl fentanyl, a Schedule I

      controlled substance and an analogue of fentanyl (N-phenyl-N41-(2-

      phenylethyl)-4-piperidinyl] propanamide); and at least 100 grams of a mixture

      and substance containing a detectable amount of 4-FIBF, a Schedule I controlled

      substance and an analogue of fentanyl (N-phenyl-N41-(2-phenylethyl)-4-


                                            7
         Case 1:20-cr-00084-UNA Document 1 Filed 02/18/20 Page 8 of 12




       piperidinyl] propanamide), pursuant to Title 21, United States Code, Sections

       960(b)(1) and 960(b)(3);

    b) Said conspiracy involving the following controlled substance analogues, as

       defined in Title 21, United States Code, Section 802(32), that was intended for

       human consumption and is treated as a controlled substance in Schedule I of the

       Controlled Substances Act: a mixture and substance containing a detectable

       amount of U-47700; at least 100 grams of a mixture and substance containing a

       detectable amount of furanyl fentanyl, an analogue of fentanyl (N-phenyl-N41-

       (2-phenylethyl)-4-piperidinyll propanamide); at least 100 grams of a mixture and

       substance containing a detectable amount of 4-FIBF, an analogue of fentanyl (N-

       phenyl-N41-(2-phenylethyl)-4-piperidinyl] propanamide); at least 100 grams of a

       mixture and substance containing a detectable amount of acryl fentanyl, an

       analogue of fentanyl (N-phenyl-N- 1-(2-phenylethyl)-4-piperidinyl]

       propanamide); and at least 100 grams of a mixture and substance containing a

       detectable amount of methoxyacetyl fentanyl, an analogue of fentanyl (N-

       phenyl-N41-(2-phenylethyl)-4-piperidinyl] propanamide),pursuant to Title 21,

       United States Code, Sections 813, 960(b)(1), and 960(b)(3).

knowing, intending, and having reasonable cause to believe that said substances would

be unlawfully imported into the United States, in violation of Title 21, United States

Code, Sections 813, 959(a), 960(a)(3), and 963.

All in violation of Title 21, United States Code, Section 959(a).




                                             8
         Case 1:20-cr-00084-UNA Document 1 Filed 02/18/20 Page 9 of 12




                                        Count Four

   Beginning on a date unknown to the Grand Jury, but at least as of on or about
November 2015, and continuing thereafter up to and including the date of this
Indictment, in the Northern District of Georgia, and elsewhere, the defendant,
                           ARDEN MCCANN,
                                  a/ k/ a RCQueen,
                                  a/k/a DRXanax,
                                  a/k/a Xanaxlabs,
                                  a/k/a Pasitheas,
                                  a/k/a TheMailMan,
                                  a/k/a WhiteYellowGreen,
                                  a/k/a XanaxBlotters,
did knowingly combine, conspire, confederate, agree and have a tacit understanding
with others known and unknown, to commit certain offenses under Title 18, United
States Code, Section 1956 as follows:
   a) to knowingly conduct and attempt to conduct financial transactions in and
      affecting interstate commerce, which transactions involved the proceeds of
      specified unlawful activity, that is, the proceeds of the felonious manufacture,
      importation, receiving, concealment, buying, selling and otherwise dealing in a
      controlled substance punishable under a law of the United States, and, while
      conducting and attempting to conduct such financial transactions, knowing that
      the property involved in the financial transactions represented the proceeds of
      some form of unlawful activity, and knowing the transactions were designed in
      whole and in part to conceal and disguise the nature, location, source,
      ownership, and control of the proceeds of said unlawful activity, in violation of
      Title 18, United States Code, Section 1956(a)(1)(B)(i),
   All in violation of Title 18, United States Code, Section 1956(h).
                                              9
        Case 1:20-cr-00084-UNA Document 1 Filed 02/18/20 Page 10 of 12




                                        Forfeiture

   Upon conviction of one or more of the offenses alleged in Counts One through Three
of this Indictment, the defendant,
                             ARDEN MCCANN,
                                   a/k/a RCQueen,
                                   a/k/a DRXanax,
                                   a/k/a Xanaxlabs,
                                   a/k/a Pasitheas,
                                   a/k/a TheMailMan,
                                   a/k/a WhiteYellowGreen,
                                   a/k/a XanaxBlotters,
shall forfeit to the United States, pursuant to Title 21, United States Code, Sections
853(a) and 970, all property constituting, or derived from, proceeds obtained, directly or
indirectly, as a result of the said violations and all property used or intended to be used,
in any manner or part, to commit, or to facilitate the commission of the said violations,
including, but not limited to, the following:
       a. MONEY JUDGMENT: A sum of money in United States currency equal to
          the amount of proceeds the defendant obtained as a result of the offenses
          for which the defendant is convicted.
   Additionally, upon conviction of the money laundering offense alleged in Count
Four of this Indictment, the defendant,
                             ARDEN MCCANN,
                                  a/k/a RCQueen,
                                  a/k/a DRXanax,
                                  a/ k/ a Xanaxlabs,
                                  a/k/a Pasitheas,
                                  a/k/a TheMailMan,
                                  a/ k/ a WhiteYellowGreen,
                                  a/k/a XanaxBlotters,


                                            10
         Case 1:20-cr-00084-UNA Document 1 Filed 02/18/20 Page 11 of 12




shall forfeit to the United States, pursuant to Title 18, United States Code, Section
982(a)(1), any and all property, real or personal, involved in such offenses and all
property traceable to such offenses, including, but not limited to, the following:
       a. MONEY JUDGMENT: A sum of money in United States currency
              representing the total amount of money involved in each offense for which
              the defendant is convicted.
   If, as a result of any act or omission of the defendant, any property subject to
forfeiture:
       (1)cannot be located upon the exercise of due diligence;
       (2)has been transferred or sold to, or deposited with, a third person;
       (3)has been placed beyond the jurisdiction of the Court;
       (4)has been substantially diminished in value; or
       (5)has been commingled with other property which cannot be subdivided
       without difficulty;




                                             11
        Case 1:20-cr-00084-UNA Document 1 Filed 02/18/20 Page 12 of 12




the United States intends, pursuant to Title 21, United States Code, Section 853(p) and
Title 18, United States Code, Section 982(b), to seek forfeiture of any other property of

said defendant up to the value of the forfeitable property or seek a money judgment
against said defendant for any amount that would constitute the proceeds of such

violation.




                                             A                   7ru                 BILL

                                                                 fl,10(
                                                          FOREPE/ SON
BYUNG J. PAK
 United States Attorney


NICHOLAS HA GAN
 Assistant United States Attorney
Georgia Bar No. 408147


TAL C. CHAIKEN
 Assistant United States Attorney
Georgia Bar,Np. 273949

600 U.S. Courthouse
75 Ted Turner Drive SW
Atlanta, GA 30303
404-581-6000; Fax: 404-581-6181




                                           12
